Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement on FormF-3, File No. 333-155975, of our report dated March13, 2008, relating to the consolidated financial statements of Ship Finance International Limited and subsidiaries (the "Company") and the effectiveness of the Company’s internal control over financial reporting, appearing in the Company’s Annual Report on Form20-F for the year ended December31, 2007. We also consent to the reference to us under the heading “Experts” in this Post-Effective Amendment No.1 to the Registration Statement. /s/ MSPC Certified Public Accountants and Advisors A
